Order entered September 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00557-CV

                      CHARLES ANTHONY ALLEN SR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                           ORDER
       Before the Court is appellant’s “objections to the Court of Appeals’ third deadline to the

Dallas County District Clerk’s failure to produce court records.” We construe the “objections”

as a motion and DENY the motion.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE